Appeal by the defendant from *799a judgment of the Supreme Court, Queens County (Calabretta, J.), rendered March 17, 1989, convicting him of criminal possession of a weapon in the third degree, menacing, violation of Vehicle and Traffic Law § 375 (2) (a) and operating a motor vehicle without tail lights, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied a fair trial because the court refused to permit the introduction of exculpatory hearsay evidence which he claims to have been critical to the defense and otherwise credible. We disagree. The court properly refused to permit introduction of the two different written statements made by a third party because they did not bear substantial assurances of trustworthiness (see, People v Esteves, 152 AD2d 406, 413-414; see also, Chambers v Mississippi, 410 US 284).
Equally without merit is the defendant’s contention that he was denied a fair trial by the court’s failure to find abuse of discretion in the prosecutor’s refusal to grant immunity to a defense witness (see, CPL 50.30; People v Chin, 67 NY2d 22, 32; People v Owens, 63 NY2d 824, 825-826). Mangano, P. J., Thompson, Eiber and Rosenblatt, JJ., concur.